DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, and 16 of U.S. Patent No. 10459289. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.
	Regarding claim 1, Claim 1 of the patent teaches a display device, comprising: a backlight plate; a first panel disposed on the backlight plate (lines 1-3 of claim 1) and comprising a first upper substrate, a first bottom substrate, and a first liquid crystal layer disposed between the first upper substrate and the first bottom substrate, wherein the first upper substrate comprises a first surface and a second surface, and the second surface is closer to the first liquid crystal layer than the first surface (lines 14-20 of claim 1); and a second panel disposed on the first panel (line 6 of claim 1) and comprising a second upper substrate, a second bottom substrate, and a second liquid crystal layer disposed between the second upper substrate and the second bottom substrate, wherein the second bottom substrate comprises a third surface and a fourth surface, and the third surface is closer to the second liquid crystal layer than the fourth surface (lines 21-28 of claim 1), wherein the first panel comprises a plurality of first pixels (lines 4-5 of claim 1), the second panel comprises a plurality of second pixels (lines 6-7 of claim 1), and a ratio relationship between the first panel and the second panel is 0.2209                        
                             
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     ≤                         
                            
                                
                                    R
                                    2
                                
                                
                                    R
                                    1
                                
                            
                        
                     ≤ 0.7921                         
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     wherein Y is a distance between the second surface and the third surface, X is a pixel pitch between the second pixels, R1 is a number of the first pixels, and R2 is a number of the second pixels (lines 29-35 of claim 1).
	Regarding claim 2, Claims 1 and 8 of the patent teaches that each of the plurality of the second pixels comprises three sub-pixels (lines 1-2 of claim 8).
Regarding claim 3, Claim 1 of the patent teaches that the backlight plate comprises a plurality of light emission zones (lines 2-3 of claim 1). 
Regarding claim 4, Claim 1 of the patent teaches that the number of first pixels is less than the number of second pixels (lines 12-14 of claim 1).
Regarding claim 5, Claims 1 and 16 of the patent teaches an optical film group disposed on the backlight plate, wherein the optical film group comprises a diffusion film and a brightness enhancement film (lines 1-7 of claim 16).
Regarding claim 6, Claims 1, 9, and 10 of the patent teaches an optical clear adhesive (lines 1-2 of claim 10) disposed between the first panel and the second panel (lines 1-6 of claim 9).
Regarding claim 7, Claim 1 of the patent teaches a display device, comprising: a first substrate structure (first bottom substrate and first liquid crystal layer of the first panel see lines 4-5 and 14-17 of claim 1) comprising a plurality of first pixels (see lines 4-5 of claim 1) and a first substrate (first upper substrate see lines 14-17 of claim 1); and a second substrate structure (second bottom substrate and second liquid crystal layer of the second panel see lines 6-7 and 21-25 of claim 1) disposed on the first substrate structure (line 6 of claim 1) and comprising a plurality of second pixels (lines 6-7 of claim 1) and a second substrate (second upper substrate see lines 21-25) adjacent to the first substrate, wherein a light is away from the first pixels and passes through the second pixels (lines 2-7 of claim 1) and a ratio relationship between the first substrate structure and the second substrate structure is 0.2209                        
                             
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     ≤                         
                            
                                
                                    R
                                    2
                                
                                
                                    R
                                    1
                                
                            
                        
                     ≤ 0.7921                         
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     wherein the first substrate comprises a bottom surface (second surface), the second substrate comprises a top surface (third surface), Y is a minimum distance between the bottom surface and the top surface, R1 is a number of the first pixels, R2 is a number of the second pixels, and X is a pixel pitch between the second pixels (lines 30-35 of claim 1).
Regarding claim 8, Claims 1 and 8 of the patent teaches that each of the plurality of the second pixels comprises three sub-pixels (lines 1-2 of claim 8).
Regarding claim 9, Claim 1 of the patent teaches that the number of first pixels is less than the number of second pixels (lines 12-14 of claim 1).
Regarding claim 10, Claim 1 of the patent teaches that the second substrate structure comprises a second liquid crystal layer (lines 21-24 of claim 1). 
Regarding claim 11, Claim 1 of the patent teaches that the first substrate structure comprises a first liquid crystal layer (lines 14-17 of claim 1). 
Regarding claim 12, Claim 1 of the patent teaches a backlight plate, wherein the first substrate structure is disposed between the second substrate structure and the backlight plate (lines 2-7 of claim 1).
Regarding claim 13, Claim 1 of the patent teaches that the backlight plate comprises a plurality of light emission zones (lines 2-3 of claim 1).
Regarding claim 14, Claims 1 and 16 of the patent teaches an optical film group disposed on the backlight plate, wherein the optical film group comprises a diffusion film and a brightness enhancement film (lines 1-7 of claim 16).
Regarding claim 15, Claims 1, 9, and 10 of the patent teaches an optical clear adhesive (lines 1-2 of claim 10) disposed between the first substrate structure and the second substrate structure (lines 1-6 of claim 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Pub. 20180031897 and hereafter Kikuchi) in view of Kim et al. (US Pub. 20180120659 and hereafter Kim) and Koma (US Pub. 20090303419).
As per claim 1, Kikuchi teaches in figures (1-4b) a display device, comprising: a backlight plate (30); a first panel (20) disposed on the backlight plate and comprising a first upper substrate (21b), a first bottom substrate (21a), and a first liquid crystal layer (22) disposed between the first upper substrate and the first bottom substrate, wherein the first upper substrate comprises a first surface and a second surface, and the second surface is closer to the first liquid crystal layer than the first surface; and a second panel (10) disposed on the first panel and comprising a second upper substrate (11b), a second bottom substrate (11a), and a second liquid crystal layer (12) disposed between the second upper substrate and the second bottom substrate, wherein the second bottom substrate comprises a third surface and a fourth surface, and the third surface is closer to the second liquid crystal layer than the fourth surface, wherein the first panel comprises a plurality of first pixels (paragraph 34 lines 1-3), the second panel comprises a plurality of second pixels (paragraph 34 lines 1-3). 
Kikuchi does not specifically teach that a ratio relationship between the number of the first pixels and the number of the second pixels is 0.2209                        
                             
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     ≤                         
                            
                                
                                    R
                                    2
                                
                                
                                    R
                                    1
                                
                            
                        
                     ≤ 0.7921                         
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                    , wherein Y is a distance between the second surface and the third surface, X is a pixel pitch between the second pixels, R1 is the number of the first pixels, and R2 is the number of the second pixels.
However, Kim teaches (in figures 2-4) that the ratio relationship between the number of the first pixels (UPL) and the number of second pixels (UPR) is a result effective variable in that the ratio determines the amount of moire present in the final display (paragraphs 49-51).
Additionally, Koma teaches (in figures 1-3 and 27-28) that the distance between a first panel (100B) and a second panel (100A) and the number of first pixels (7B) are a result effective variables in that if ether is too large light leakage will occur at wide viewing angles (see paragraphs 128 and 135). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing set the ratio between the number of first pixels and the number of second pixels to satisfy 0.2209                        
                             
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     ≤                         
                            
                                
                                    R
                                    2
                                
                                
                                    R
                                    1
                                
                            
                        
                     ≤ 0.7921                         
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                    , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
	As per claim 2, Kikuchi does not specifically teach that each of the plurality of the second pixels comprises three sub-pixels. 
	However, Kim teaches (in figure 4) forming each second pixel (UPR) to comprise three sub-pixels (SPR). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to form each of the second pixels to comprise three sub-pixels of different colors. 
	The motivation would have been to increase the resolution of the display panel and thereby provide a sharper image to the user. 
As per claim 3, Kikuchi teaches in figures (1-4b) that the backlight plate comprises a plurality of light emission zones (see paragraph 38). 
As per claim 4, Kikuchi teaches in figures (1-4b) that the number of the first pixels is less than a number of the second pixels (paragraph 34 lines 4-9). 
As per claim 6, Kikuchi teaches (in figures 1-4b) an optical clear adhesive disposed between the first panel and the second panel (see paragraph 63). 
As per claim 7, Kikuchi teaches (in figures 1-4b) a display device, comprising: a first substrate structure (21a and 22) comprising a plurality of first pixels (paragraph 34 lines 1-3) and a first substrate (21b); and a second substrate structure (11a and 12) disposed on the first substrate structure and comprising a plurality of second pixels (paragraph 34 lines 1-3) and a second substrate (11b) adjacent to the first substrate, wherein a light (from backlight 30) is away from the first pixels and passes through the second pixels the first substrate comprises a bottom surface, the second substrate comprises a top surface.
Kikuchi does not specifically teach that a ratio relationship between the first substrate structure and the second substrate structure is 0.2209                        
                             
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     ≤                         
                            
                                
                                    R
                                    2
                                
                                
                                    R
                                    1
                                
                            
                        
                     ≤ 0.7921                         
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     wherein, Y is a minimum distance between the bottom surface and the top surface, R1 is a number of the first pixels, R2 is a number of the second pixels, and X is a pixel pitch between the second pixels.
However, Kim teaches (in figures 2-4) that the ratio relationship between the number of the first pixels (UPL) and the number of second pixels (UPR) is a result effective variable in that the ratio determines the amount of moire present in the final display (paragraphs 49-51).
Additionally, Koma teaches (in figures 1-3 and 27-28) that the distance between a first panel (100B) and a second panel (100A) and the number of first pixels (7B) are a result effective variables in that if ether is too large light leakage will occur at wide viewing angles (see paragraphs 128 and 135). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing set the ratio between the number of first pixels and the number of second pixels to satisfy 0.2209                        
                             
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                     ≤                         
                            
                                
                                    R
                                    2
                                
                                
                                    R
                                    1
                                
                            
                        
                     ≤ 0.7921                         
                            *
                            (
                            
                                
                                    Y
                                
                                
                                    x
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                    , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 8, Kikuchi does not specifically teach that each of the plurality of the second pixels comprises three sub-pixels. 
	However, Kim teaches (in figure 4) forming each second pixel (UPR) to comprise three sub-pixels (SPR). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to form each of the second pixels to comprise three sub-pixels of different colors. 
	The motivation would have been to increase the resolution of the display panel and thereby provide a sharper image to the user. 
As per claim 9, Kikuchi teaches in figures (1-4b) that the number of the first pixels is less than a number of the second pixels (paragraph 34 lines 4-9). 

As per claim 10, Kikuchi teaches in figures (1-4b) that the second substrate structure comprises a second liquid crystal layer (12). 
As per claim 11, Kikuchi teaches in figures (1-4b) that the first substrate structure comprises a first liquid crystal layer (22). 
As per claim 12, Kikuchi teaches in figures (1-4b) a backlight plate (30), wherein the first substrate structure (21a and 22) is disposed between the second substrate structure (11a and 12) and the backlight plate
As per claim 13, Kikuchi teaches in figures (1-4b) that the backlight plate (30) comprises a plurality of light emission zones (see paragraph 38). 
As per claim 15, Kikuchi teaches in figures (1-4b) an optical clear adhesive disposed between the first substrate structure and the second substrate structure (see paragraph 63).
As per claim 16, Kikuchi teaches in figures (1-4b) a first polarizer (23) disposed between the optical clear adhesive and the first substrate structure (21a and 22) (see paragraph 63); and a second polarizer (13) disposed between the optical clear adhesive and the second substrate structure (11a and 12) (see paragraph 63).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Pub. 20180031897 and hereafter Kikuchi), Kim et al. (US Pub. 20180120659 and hereafter Kim), and Koma (US Pub. 20090303419) as applied to claims 1 and 12 respectively above and in further view of Erinjippurath et al. (US Pub. 20140049734 and hereafter Erinjippurath).
As per claims 5 and 14, Kikuchi does not specifically teach an optical film group disposed on the backlight plate, wherein the optical film group comprises a diffusion film and a brightness enhancement film.
However, Erinjippurath teaches (in figure 7) providing an optical film group (704, 706, 708, 710, and 800) with a backlight plate (802), wherein the optical film group comprising: a first brightness enhancement film (706) disposed between a first panel (714) and the backlight plate; and a diffusion film (704) disposed between a first brightness enhancement film and the backlight plate.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kikuchi to include the optical film group from Erinjippurath. 
	The motivation would have been to increase the brightness and contrast of the images displayed as taught by Erinjippurath (paragraph 103).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871